Bland, Chancellor.
This case involves so small an amount of property, that I have felt strongly inclined to make the cheapest and most summary disposition of it, that the established course of the court would permit. But even in an apparently trifling matter, I cannot allow myself to depart from general rules, where reason and all my experience here have demonstrated, that they should be rigidly adhered to, as well for the security of suitors as for saving the court itself from confusion and difficulty in the discharge of its duties.
This court, in ordering a sale of property, never warrants a title to the vendee. If there be any fraud, mistake, or misapprehension in the sale, this court itself, and none other, grants the relief; and if the land be sold by the acre, the quantity is always ascertained by a survey under its authority. But I never have, nor can admit, that a trustee, after the sale has been ratified, shall be allowed, in any manner, of himself and without the previous express authority of this court, to compromit, or abandon any right in relation to the sale so made, or to relinquish the bond, bill, or note taken for the purchase money, or to dispose of the property, or purchase money to any one, or upon any ground whatever. And moreover, I never have nor can admit, that any court of common law, or concurrent court of equity, much less a justice of the peace, should undertake to pronounce, in a suit upon a bond, bill, or note taken to secure the purchase money of a sale made under the authority of this court, that the consideration of such instrument had in part, or altogether failed; because of some fraud, or mistake in the proceedings of this court, or its trustee. If any trustee, or judicial authority, other than the Court of Appeals, were to be suffered, upon any ground or pretext, thus to thwart the regular course of this court, some of its most important proceedings might be paralyzed or perverted; and the injury to its suitors would be incalculable. Therefore, although the amount of value involved in this case is exceedingly small, I cannot permit myself, in any way, to tolerate or sanction what has been done by this trustee and the justice of the peace.
Whereupon it is Ordered, that the said report of the trustee filed on the 21st instant, be, and the same is hereby dismissed with costs to be taxed by the register.